Fontana v BCRE Grand St. Owner, LLC (2015 NY Slip Op 01889)





Fontana v BCRE Grand St. Owner, LLC


2015 NY Slip Op 01889


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, Acosta, DeGrasse, Gische, JJ.


14453 111729/09

[*1] James Fontana, Plaintiff-Respondent,
vBCRE Grand Street Owner, LLC, et al., Defendants-Respondents, New York Rebar Supply, Inc., et al., Defendants, New York Rebar Installation, Inc., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Debra A. James, J.), entered on or about July 2, 2014,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 19, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 10, 2015
CLERK